Citation Nr: 1230816	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO. 10-19 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a lung condition, claimed as due to asbestos exposure. 


WITNESSES AT HEARING ON APPEAL

The Veteran, J. P., and C. P. 


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from April 1949 to April 1950.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

A review of the Virtual VA paperless claims processing system reveals additional documents not currently associated with the Veteran's claims file. In the July 2012 Supplemental Statement of the Case, the RO noted that it reviewed these records. Therefore there is no prejudice to the Veteran if the Board considers this evidence. 

The Veteran testified at a hearing in July 2011 before the undersigned. A copy of the transcript has been associated with the claims file. The record was held open for an additional 30 days following the hearing to allow the Veteran time to submit additional evidence. Within the 30 days, he submitted a list of five private health care providers. 

In October 2011 the Board remanded this case to the RO via the Appeals Management Center (AMC) for further development. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The findings of the May 2009 and November 2011 VA examiners are competent medical evidence. 

2. The preponderance of the evidence reflects that the Veteran does not have an asbestos-related lung condition as a result of exposure to asbestos in service or a lung condition due to any incident of his active duty service. 




CONCLUSION OF LAW

The veteran's lung condition was not incurred or aggravated in service. 38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Introductory Matters

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 ("VCAA") describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA has satisfied its duty to notify by issuing a pre-adjudication notice letter in February 2009. This letter advised the Veteran of what evidence was required to substantiate his claim, and of his and VA's respective duties for obtaining evidence. The letter provided notice regarding the disability evaluation and effective date elements of a service connection claim. Dingess, 19 Vet. App. at 473. 

The duty to assist provisions of the VCAA have been met. The claims file contains service treatment records (STRs), reports of post-service medical treatment, and reports of VA examinations from May 2009 and November 2011. The Veteran testified at a hearing in July 2011. 

The May 2009 examiner stated that he could not provide an opinion without speculating. However, he explained that because of the Veteran's in-service and significant post-service exposure to asbestos, it was not possible for him to state whether his in-service exposure caused his lung symptoms. Therefore this examination is adequate. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). VA is not bound to proceed through multiple iterations of medical opinions until it declares that no further examinations would assist the claimant. In the Court's view, that assessment is inherent in a finding that the duty to assist has been fulfilled. See Clemons v. Shinseki, 23 Vet.App. 1, 6 (2009) (Board may be required to obtain further medical evidence "unless the medical evidence itself indicates that determining the cause is speculative"); see also Roberts v. West, 13 Vet.App. 185, 189 (1999) (observing that "the fact that [a] medical opinion was inconclusive  . . . does not mean that the examination was inadequate."). The November 2011 examiner provided a negative opinion with a rationale. 

The November 2011 examination was adequate because it was based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims folder, and appropriate diagnostic tests. The examiner also provided a rationale for his opinion. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). 

This case was remanded in October 2011 so that private and VA medical records could be obtained and so the Veteran could undergo a VA examination. In October 2011, the RO sent the Veteran a release form for his private health care providers and no response was received. His additional VA records were obtained. The remand instructed the RO to determine whether a VA physician's assistant who stated in June 2010 that the Veteran's CT findings were consistent with asbestosis had any additional information. Although the RO did not specifically seek records from the VA physician's assistant, it obtained outstanding VA medical records, which would have included records from the physician's assistant if they existed. There was substantial compliance with the Board's remand directives. See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal. He has been given ample opportunity to present evidence and argument in support of his claim. Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review. General due process considerations have been complied with by VA. See 38 C.F.R. § 3.103 (2011). 

Service Connection 

The Veteran contends that he was exposed to asbestos in service and has an asbestos-related lung condition. Although the Veteran was exposed to asbestos during and after service, and he is diagnosed with chronic obstructive pulmonary disease (COPD) and chronic bronchitis, these disorders have been shown to be not related to claimed asbestos exposure. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability. See 38 C.F.R. § 3.303; see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. Layno v. Brown, 6 Vet. App. 465 (1994). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 

In cases where it is claimed that asbestos exposure during service caused a current disability, the claim must be analyzed under VA administrative protocols. Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993); Ashford v. Brown, 10 Vet. App. 120, 124-25 (1997). The pertinent portions of the VA Adjudication Procedure Manual (M21-1MR) do not constitute a presumption of asbestos exposure; rather, it provides a guideline for adjudication. See VAOPGCPREC 04-2000 (April 13, 2000). 

VA must address two sequential questions. First, it must determine whether service records demonstrate asbestos exposure during active duty. If so, the second question involves whether there is a relationship between that exposure and the claimed disease. M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 9 (December 13, 2005). 

With regard to the initial determination, the M21-1MR defines asbestos as a fibrous form of silicate mineral of varied chemical composition and physical configuration, derived from serpentine and amphibole ore bodies. Common materials that may contain asbestos include steam pipes for heating units and boilers; ceiling tiles; roofing shingles; wallboard; fire-proofing materials; and thermal insulation. Due to concerns about the safety of asbestos, the use of materials containing asbestos has declined in the United States since the 1970s. M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (9)(a). 

Some of the major occupations involving asbestos exposure include mining; milling; work in shipyards; insulation work; demolition of old buildings; carpentry and construction; manufacture and servicing of friction products, such as clutch facings and brake linings; and manufacture and installation of products, such as roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment. M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (9)(f). 

If it is determined that a Veteran was exposed to asbestos during service, the next determination is whether there is a relationship between that exposure and the claimed disease. Inhalation of asbestos fibers can produce fibrosis, the most commonly occurring of which is interstitial pulmonary fibrosis, or asbestosis; tumors; pleural effusions and fibrosis; pleural plaques; mesotheliomas of pleura and peritoneum; and cancers of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system, except the prostate. M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (9)(b). 

Specific effects of exposure to asbestos include lung cancer that originates in the lung parenchyma rather than the bronchi, and eventually develops in about 50 percent of persons with asbestosis; gastrointestinal cancer that develops in 10 percent of persons with asbestosis; urogenital cancer that develops in 10 percent of persons with asbestosis; and mesothelioma that develops in 17 percent of persons with asbestosis. M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (9)(c). Disease-causing exposure to asbestos may be brief, and/or indirect. Id. Current smokers who have been exposed to asbestos exposure face an increased risk of developing bronchial cancer. The latent period for development of disease due to exposure to asbestos ranges from 10 to 45 or more years between first exposure and development of disease. M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (9)(d). 

A clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease. Symptoms and signs include dyspnea on exertion end-respiratory rales over the lower lobes; compensatory emphysema; clubbing of the fingers at late stages; and pulmonary function impairment and cor pulmonale that can be demonstrated by instrumental methods. M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (9)(e). 

The Veteran worked as a boiler tender and in a dry dock while in service. The circumstances of his service are consistent with asbestos exposure. See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (9)(f). Subsequently he worked as a truck driver for an atomic plant in the 1950s, a railroad repairman, and a school janitor in the 1980s. He submitted a copy of his Medical Benefits Identification Card from the Department of Labor's Division of Energy Employees Occupational Illness Compensation, from which he receives benefits as a result of his work at the atomic plant. The card indicated that he had been exposed to asbestos. 

However, the preponderance of the probative evidence indicates that the Veteran does not have an  asbestos-related lung disorder, but COPD and chronic bronchitis. 

The Veteran submitted private medical records in support of his claim. In December 2008, Dr. L. C. H. stated that testing in November 2008 revealed restrictive lung disease and that a CT scan showed nonspecific interstitial lung disease. "Despite the absence of classic asbestosis changes on his chest x-ray," Dr. L. C. H. concluded that "his pulmonary presentation supports the diagnosis of [a]sbestos-related pulmonary disease." This opinion provides probative evidence in support of the Veteran's claim, but it is outweighed by the findings of the November 2011 VA examiner because he explained how the diagnostic tests referenced by Dr. L. C. H. were not reflective of an asbestos-related lung condition.  

In January 2009 the Veteran was treated for complaints of shortness of breath by Dr. J. G., whose impression was respiratory failure, hemoptysis, COPD, and asbestosis. 

In January 2009, Dr. L. C. H. stated that the Veteran had malignant mesothelioma. He reported that a January 2009 right lung biopsy showed "benign lung parenchyma with mild diffuse acute inflammation. No vasculitis, active viral changes, dysplasia, or malignancy." A diagnosis of malignant mesothelioma was not noted in the biopsy report.

In January 2009 the Veteran underwent a video Olympus bronchoscopy with total right lung lavage. The study revealed severe chronic bronchitis with chronic mucous web and significant edema. There were also findings of bronchiectasis and Dr. E. S. recommended a follow up bronchoscopy to make certain that the Veteran did not have broncholithiasis. No asbestos-related lung condition was diagnosed. 

In February 2009, the Veteran underwent a pulmonary function test (PFT) with Dr. S. N., who found that he had "reduced flow with a normal ratio suggesting restriction, not confirmed by lung volumes, with no immediate post bronchodilation response," normal lung volumes, normal diffusing capacity which was increased when corrected to alveolar volume. Dr. S. N. recommended that if these symptoms remained unchanged that the Veteran undergo methacholine testing to evaluate for reactive airway disease. Although restrictive lung disease was suggested, no asbestos-related lung condition was diagnosed. 

In February 2009 a chest x-ray without contrast revealed prominent cavitating pneumonia in multiple areas of the right lung which "would explain the [Veteran's] hemoptysis." A CT scan with contrast revealed significant clearing of the infiltrate in the right lung, which was associated with areas of cavitation since January 2009. Significantly however, no asbestos-related lung condition was diagnosed. 

In May 2009, the Veteran underwent a CT of the chest with contrast at the Ohio State University Medical Center. It revealed linear ground-glass opacities in the anterior aspect of the right upper lobe and scattered ground-glass opacities in the right middle and lower lobes. Dr. S. G. stated that this may relate to an infectious or inflammatory etiology. There were no pleural effusions. The impression was no mass visualized in lungs, with no pleural abnormalities. There was old granulomatus disease in the mediastinum and right hilar region. An asbestos-related lung condition was not diagnosed. The results of the CT scan are less probative because they show no pleural abnormalities and the November 2011 VA examiner stated that pleural abnormalities such as plaques and effusions are indicative of an asbestos-related lung disease. 

In June 2009, Dr. J. B., Associate National Medical Director for the Building Trades National Medical Screening Program wrote a letter to the Veteran. Dr. J. B. stated that the Veteran was examined earlier that month to see if he had health effects due to working at a Department of Energy site. His examination showed wheezes and scattered bilateral rhonchi in his lungs. An x-ray showed pleural plaques which were caused by asbestos exposure. He was told to follow up with a specialist or his own physician. Significantly and as will be noted later, t\This opinion is not probative because the November 2011 VA examiner reviewed the Veteran's x-ray and CT results and found that there was no evidence of pleural plaques in those or subsequent tests such as n x-ray and CT scan from August 2009. 

In June 2010, Dr. J. G. wrote a letter to VA stating that, "there is a 50 [percent] chance that [the Veteran's] exposure to asbestos in the Navy is the cause for his condition today."  

There is no evidence that Dr. J. G. was aware of the Veteran's post service asbestos exposure and did he not state that the Veteran had been diagnosed with an asbestos-related lung disease. Dr. J. G. did not provide a rationale for his opinion. Therefore, it is less probative than the findings of the November 2011 VA examiner. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The private medical records indicating that the Veteran has asbestosis or malignant mesothelioma are outweighed by the opinions of the May 2009 and November 2011 VA examiners. 

VA treatment records also show treatment for lung problems. The Veteran receives treatment for COPD and chronic bronchitis. In February 2010 he reported that he received respiratory medications from non-VA sources of compensation. 

In June 2010, a VA physician's assistant stated that a review of the literature describes x-ray and CT findings that show a "ground glass" appearance are consistent with asbestosis, and that the Veteran's CT scan was consistent with asbestosis. The physician's assistant opined that, "[g]iven [the Veteran's] history of service and his activities while in the Navy, it would be remarkable if he did NOT [sic] have any findings consistent with asbestosis. There is a far greater than not likelihood that [the Veteran's] present lung condition is directly attributable to his Navy asbestos exposure."  The physician's assistant either was not aware, or did not choose to discuss the Veteran's significant post-service asbestos exposure. The physician's assistant's opinion is entitled to little probative weight because it is contradicted by the findings of a VA specialist examiner who found that the Veteran's diagnostic tests did not reveal asbestos related changes. 

In a November 2010 review of a home monitoring report, it was noted that the Veteran had shortness of breath all the time and was recently diagnosed with asbestosis. 

The Veteran underwent VA examinations in May 2009 and November 2011. In May 2009, he reported having problems with his lungs beginning in 1962 or 1963. He stated that since that time he had frequent pneumonia. He stated that he had been diagnosed with mesothelioma after a CT scan in January 2009. The examiner noted that he had a PFT in February 2009 that showed restrictive lung disease with no significant response to bronchodilator and normal diffusion capacity. Despite the absence of classic asbestosis symptoms on x-ray, the Veteran asserted that he had asbestos-related pulmonary disease. The examiner stated that the Veteran had a letter from a private physician stating that he had malignant mesothelioma, but noted that a lung biopsy from January 2009 was negative for malignancy. 

The examiner stated that the Veteran had a history of significant asbestos exposure both during and after service and noted that the presence of restrictive lung disease is suggestive of asbestosis. However, he did not find enough evidence of malignant mesothelioma in the record, and the CT scan of the Veteran's chest did not show asbestos-related changes or mesothelioma. His lung biopsy was negative. The examiner concluded that there was no clear cut evidence of asbestosis other than restrictive lung disease. The examiner could not state whether the Veteran's exposure to asbestos in service caused his current symptoms without speculating because of the Veteran's significant post-service asbestos exposure. 

Only to the extent that the VA examiner discusses whether the Veteran has an asbestos-related condition, the examination report is probative. The examiner found that there was no clear evidence that the Veteran had asbestosis or mesothelioma because a CT scan and a biopsy were negative, and the only supportive evidence was the presence of restrictive lung disease, which was merely "suggestive" of asbestosis. 

In November 2011, the Veteran underwent a second VA examination with an oncologist to resolve the conflicting medical evidence as to whether he had an asbestos-related lung condition. The examiner reviewed the Veteran's claims file and found that he had COPD. He reported first having problems in 1964 while working as a lumberman cutting timber. Over the past five to ten years his shortness of breath had worsened. He used oxygen at night and when he left the house. He used an albuterol inhaler every four hours. The examiner noted that the Veteran had in-service and post-service asbestos exposure but concluded that there was no clinical basis upon which he could separate his military asbestos exposure from his post-service exposure. Further, the examiner concluded that there was no evidence that the Veteran had an asbestos-related lung condition.

The examiner stated that the evidence of an asbestos-related lung condition was "totally lacking." He explained that pleural plaques, if present, are evidence of asbestos exposure. However, the Veteran's CT scans from May 2009 and August 2009 snowed no pleural abnormalities. Additionally an August 2009 VA chest x-ray showed no abnormalities. The examiner noted that the lack of pleural plaques on CT scans and an x-ray contradicted the July 2009 statement from Dr. J. B., which found that a chest x-ray showed pleural plaques. The examiner concluded that a lack of pleural plaques on x-ray rendered Dr. J. B.'s statement "false."

The examiner explained that another asbestos-related lung symptom is the presence of pleural effusions, which may appear and disappear repeatedly over the course of several years. He concluded that the Veteran has not had documented pleural effusions. 

With regard to malignant mesothelioma, the examiner found that Dr. L. C. H.'s statement that the Veteran was being treated for malignant mesothelioma was unsupported by medical evidence. He noted that Dr. L. C. H. offered no radiologic or biopsy proof of malignant mesothelioma. Rather, a January 2009 biopsy showed benign lung tissue and no evidence of any type of cancer. 

The examiner stated that he was an oncologist with more than 30 years of experience and a former Chief of Hematology-Oncology at a VA Medical Center, and that he encountered "no evidence" in the Veteran's claims file for a diagnosis of malignant mesothelioma. Further, he stated that, "[h]ad [the Veteran] been tru[]ly diagnosed with this malignancy in Jan[uary] 2009, he most likely would have died from this disease by this time."  

Lastly, with regard to the presence of restrictive lung disease during a PFT, the examiner stated that the Veteran's most recent PFT conducted in November 2011 showed moderate obstructive, not restrictive disease. Further, his response post bronchodilator was "excellent," and he had a "mildly reduced" diffusion capacity. The examiner stated that there was no evidence of a restrictive defect, and that his mildly reduced diffusion capacity was "totally in keeping with his COPD." 

The examiner concluded that although the Veteran was exposed to asbestos, there was no clinical way to separate his exposure with regard to potential pulmonary effects. More significantly, based on the above, the examiner opined that there was "absolutely no evidence" that the Veteran had any asbestos-related lung disease. 

The report of the November 2011 VA examination provides highly probative evidence against the Veteran's claim and outweighs the findings of the Veteran's private physicians. The examiner addressed the evidence provided by the Veteran's private physicians and explained why it was not sufficient to support a diagnosis of an asbestos-related condition. He discussed specific symptoms such as pleural plaques and effusions. He explained why a diagnosis of malignant mesothelioma was not indicated. He addressed the results of the Veteran's CT scans, x-rays, and PFTs and explained why the findings of the private physicians were incorrect. The examiner supported his own conclusion with a rationale. 

The Veteran has offered his own opinion indicating that he has a current disorder due to asbestos exposure. The question of whether a current disorder may be related to asbestos exposure involves a medical issue involving an internal physical process, which extends beyond an immediately observable cause-and-effect relationship. As such, the question of etiology in this case may not be competently addressed by lay evidence. See Davidson, 581 F.3d at 1316. Further, the probative medical evidence shows that the Veteran does not have an asbestos-related lung condition. His lay assertion has been investigated by competent medical examination and found not supportable. Jandreau , 492 F.3d at 1376-77. 

For these reasons, the Board finds that the preponderance of the most probative evidence of record weighs against the claim of service connection for asbestosis based upon exposure to asbestos in service. 

The Board has also considered the Veteran's claim under the theory of direct service connection for chronic bronchitis and COPD as unrelated to asbestos exposure. See Combee v. Brown, 34 F.3d 1039, 1042 (Fed Cir. 1994). The Veteran has not contended that his lung condition is directly related to service outside of his assertion that it is an asbestos-related condition caused by exposure to asbestos. Because the preponderance of the evidence does not show that his lung condition is related to service, his claim will be denied on a direct basis. 

The Veteran has been diagnosed with COPD and chronic bronchitis, satisfying the first element of a service connection claim. Hickson, 12 Vet. App. at 253. However, his STRs are negative for any diagnosis of or treatment for a lung problem. His April 1950 separation examination did not note any pulmonary symptoms or diagnoses. Further, the Veteran stated that his problems began between 1962 and 1964, more than ten years after separation. He has not asserted continuity of symptomatology. The second element of a service connection claim is not satisfied. Id. Lastly, the Veteran has not asserted, and there is no probative evidence of a nexus between the Veteran's lung condition and his period of active service outside of his contention that it was caused by asbestos exposure. Id. 

In conclusion, the preponderance of the evidence is against a finding that the Veteran's current chronic bronchitis and COPD are due to any event or injury in service. Further, the preponderance of the evidence shows that although he was exposed to asbestos during service, he does not have an asbestos-related pulmonary disease. As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b) ; Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 




ORDER

Service connection for a lung condition is denied. 



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


